          Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 1 of 16



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE
CELLULAR DEVICES ASSIGNED CALL
NUMBERS:

(617) 828-9060, THAT IS STORED AT                    Case No. 16-mj-6154-MPK, 16-mj-6155-MPK
PREMISES CONTROLLED BY SPRINT
(“TARGET TELEPHONE #11);                             Filed Under Seal

(617) 230-9781, THAT IS STORED AT
PREMISES CONTROLLED BY T-MOBILE
(“TARGET TELEPHONE #12”);


                          SECOND AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

         I, Shena Latta, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephones:

                    a. Target Telephone #11 (“TT11”) assigned call number (617) 828-9060,
                       that is stored at premises controlled by Sprint Corporation, a wireless
                       telephone service provider headquartered in Overland Park, Kansas that
                       accepts service of process at Sprint Corp., 6480 Sprint Parkway, Overland
                       Park, KS 66251. According to records subpoenaed from Sprint, Target
                       Telephone #11 is currently subscribed by Timothy Torigian, 47 Beethoven
                       Ave, Walpole, Massachusetts 02081.1 According to records of Sprint, the
                       account has been subscribed since at least from 2012. A preservation
                       request was sent to Sprint Corp. on 02/18/20. The information to be
                       searched is described in the following paragraphs and in Attachment A-11.
                       This affidavit is made in support of an application for a search warrant
                       under 18 U.S.C. § 2703(c)(1)(A) to require Sprint to disclose to the
                       government copies of the information further described in Section I of
                       Attachment B-11.


1
    That is the address of Lt. Torigian on his 2018 W-2 from BPD.
          Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 2 of 16



                    b. Target Telephone #12 (“TT12”) assigned call number (617) 230-9781,
                       that is stored at premises controlled by T-Mobile, a wireless telephone
                       service provider headquartered in Bellevue, Washington that accepts
                       service of process at 4 Sylvan Way, Parsippany, NJ 07054. According to
                       records subpoenaed from T-Mobile, Andre Williams, 25 Teed Road,
                       Holbrook, Massachusetts2 was the subscriber of Target Telephone #12
                       from September 2018 through March 2019. A preservation request was
                       sent to T-Mobile on 01/09/20. The information to be searched is
                       described in the following paragraphs and in Attachment A-12. This
                       affidavit is made in support of an application for a search warrant under 18
                       U.S.C. § 2703(c)(1)(A) to require T-Mobile to disclose to the government
                       copies of the information further described in Section I of Attachment B-
                       12.

Upon receipt of the information described in Section I of Attachment B11-B12, government-

authorized persons will review the information to locate items described in Section II of

Attachment B11-12 for each Target Telephone.

         2.     I am a Special Agent with the Department of Justice, Office of the Inspector

General, and have been so employed since September 4, 2018. Prior to this, I served as a Special

Agent with the Social Security Administration, Office of the Inspector General for three years

and as a Special Agent with the United States Secret Service for over ten years. I am currently

assigned to the Boston Area Office and investigate matters related to public corruption as well as

those involving fraud, waste and abuse within the Department of Justice. I completed the Federal

Law Enforcement Training Center’s Criminal Investigator Training Program in Glynco, GA and

the United States Secret Service Special Agent Training Academy in Beltsville, MD. I have also

received on-the-job training and attended training courses sponsored by multiple federal agencies

related to these types of investigations. I have been involved in many complex investigations. I

have interviewed defendants, witnesses and victims. I have conducted surveillance, worked with



2
    That is the address of Officer Williams on his 2018 W-2 from BPD.

                                                 2
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 3 of 16



confidential informants, and participated in investigations using court authorized interception of

wire and electronic communications. During my law enforcement career, I have also

participated in the preparation and execution of search and arrest warrants. Based upon my

training and experience, I am familiar with methods of communication of individuals conducting

illegal activity, which include the use of cellular phone communication and records. The facts in

this affidavit come from my personal observations, my training and experience, information

obtained from subpoenas, public records, other agents, and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of: (1) 18 U.S.C. §666, embezzlement from an agency receiving federal funding; (2)

18 U.S.C. §1343, wire fraud; and (3) 18 U.S.C. §371, conspiracy, have been committed by BPD

Lt. Timothy Torigian (TT11) and BPD Patrol Officer Andre Williams (TT12), among others.3

There is also probable cause to search TT11 and TT12 for the information described in

Attachment A-11 and A12 for evidence, instrumentalities, contraband, or fruits of these crimes

as further described in Attachment B11 and B12.




3
  This Court has previously issued search warrants directing various cell providers to provide
location information for cellular phones belonging to Lt. Torigian (that warrant was for a BPD
issued phone rather than a personal cellphone), two Sergeants, and seven other officers. See
Case Nos. 20-mj-2057-MBB to 20-mj-2066-MBB and the First Affidavit of DOJ OIG SA Shena
Latta, attached hereto and incorporated in its entirety by reference herein as Exhibit 1.

                                                  3
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 4 of 16



       4.     The following chart summarizes the allegations of the First Affidavit, Exhibit 1,

as to each Target Telephone:

  Target Telephone      Specific Examples            Paragraphs             Total Individual
       (User)           of False Overtime             Exhibit 1                  Fraud
                        Claims by the User
                           of the Target
                            Telephone
 TT11 (Lt. Torigian)    November 23, 2016               44-47             May 2016 to February
                         January 30, 2017               48-51                    2019 –
                          March 2, 2017                 52-55             $43,187 (Ex. 1, ¶138)
                        September 7, 2017               68-71
                          October 3, 2017               72-75
                        November 22, 2017               76-79
                         January 11, 2018               80-83
                         February 6, 2018               84-87
                          March 21, 2018                88-91
                           May 29, 2018                 92-95
                           June 26, 2018                96-99
                          October 4, 2018              104-107
                        November 15, 2018              108-111
                        December 20, 2018              112-115
                         February 7, 2019              116-119
 TT12 (PO Williams)        July 27, 2017                64-67                 July 2017 to
                          October 3, 2017               72-75               December 2018 –
                        November 22, 2017               76-79             $11,181 (Ex. 1, ¶165)
                         January 11, 2018               80-83
                         February 6, 2018               84-87
                           May 29, 2018                 92-95
                          October 4, 2018              104-107
                        December 20, 2018              112-115




                                               4
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 5 of 16



                                      PROBABLE CAUSE

                     The Boston Police Department Evidence Warehouse

       5.      As previously detailed in Exhibit 1, there is probable cause to believe that

members of the Boston Evidence Control Unit have, since at least 2016, conspired to submit, and

have submitted, fraudulent overtime slips in order to be paid for hours that they did not work.

See Exhibit 1, ¶¶4-205.

                                              Losses

       6.      As detailed in Exhibit 1, between May of 2016 and February of 2019, members

of ECU have been paid over $900,000 for the relevant 4:00 p.m. to 8:00 p.m. overtime shifts.

       7.      As detailed in Exhibit 1, ¶¶133-180, there is probable cause to believe that,

cumulatively, between May 2016 and February 2019, the members of the ECU were paid over

$250,000 for overtime hours that they fraudulently and falsely claimed to have worked.

       8.      As detailed in Exhibit 1, ¶¶136-138, there is probable cause to believe that Lt.

Torigian (user TT11) was paid over $43,187 for overtime hours that he falsely claimed to have

worked between May 2016 and February 2019.

       9.      As detailed in Exhibit 1, ¶¶163-165, there is probable cause to believe that

Officer Williams (user TT12) was paid over $11,181 for overtime hours that he falsely claimed

to have worked between July 2017 and December 2018.

                          Information Retained by Wireless Providers

       10.     In my training and experience, providers of cellular telephone service have

technical capabilities that allow them to collect and generate information about the locations of

the cellular telephones to which they provide service, including cell-site data, also known as

“tower/face information” or “cell tower/sector records.” Cell-site data identifies the “cell

                                                 5
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 6 of 16



towers” (i.e., antenna towers covering specific geographic areas) that received a radio signal

from the cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to which

the telephone connected. These towers are often a half-mile or more apart, even in urban areas,

and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless

device does not necessarily serve every call made to or from that device. Accordingly, cell-site

data provides an approximate location of the cellular telephone but is typically less precise than

other types of location information, such as E-911 Phase II data or Global Positioning Device

(“GPS”) data.

       11.      Based on my training and experience, I also know that wireless providers

typically collect and retain cell-site data pertaining to cellular phones to which they provide

service in their normal course of business in order to use this information for various business-

related purposes.

       12.      Based upon information made available to federal law enforcement by the

wireless providers and information maintained by the DOJ for use by law enforcement; (1) T-

Mobile routinely maintains up to two years of information relating to the cell towers accessed by

a phone; and (2) Sprint routinely maintains up to eighteen months of information relating to the

cell towers accessed by a phone.

       13.      Based on my training and experience, I know that wireless providers typically

collect and retain information about their subscribers in their normal course of business. This

information can include basic personal information about the subscriber, such as name and

address, and the method(s) of payment (such as credit card account number) provided by the

subscriber to pay for wireless telephone service. I also know that wireless providers typically

collect and retain information about their subscribers’ use of the wireless service, such as records

                                                 6
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 7 of 16



about calls or other communications sent or received by a particular phone and other

transactional records, in their normal course of business. In my training and experience, this

information may constitute evidence of the crimes under investigation because the information

can be used to identify the user or users of the Target Telephones and may assist in the

identification of co-conspirators.

       14.     In my training and experience, individuals who own and use cellphones keep such

cellphones on their persons. Thus, it is reasonable to believe that evidence concerning the

location of the cellphone belonging to an individual is relevant to the issue of where the user of

that cellphone is located at a given time.

       15.     Where, as here, there is probable cause to believe that individuals have falsely

claimed to have been present at work performing overtime, evidence of the location of the Target

Telephones during the period specified in the warrant is likely to be relevant to establishing

whether those claims are true (or false).

                                AUTHORIZATION REQUEST

       16.     Based on the foregoing, I request that the Court issue the proposed search

warrants, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       17.     I request that, for TT11 the Court direct Sprint to disclose to the government any

information described in Section I of Attachment B-11 that is within its possession, custody, or

control. Because the warrant will be served on Sprint, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

       18.     I further request that, for TT12 the Court direct T-Mobile to disclose to the

government any information described in Section I of Attachment B-12 that is within its

                                                 7
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 8 of 16



possession, custody, or control. Because the warrant will be served on T-Mobile, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

       19.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                      Respectfully submitted,



                                                      SA Shena Latta
                                                      Special Agent
                                                      Department of Justice,
                                                      Office of the Inspector General


                                               February 20,
       Subscribed and sworn to before me on_____________________, 2020



       _________________________________________
       M. PAGE KELLEY
       UNITED STATES MAGISTRATE JUDGE




                                                  8
        Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 9 of 16



                                    ATTACHMENT A-11
                                    Target Telephone #11

                                   Property to Be Searched

       This warrant applies to records and information associated with the cellular telephone

assigned call number (617) 828-9060 (“the Account”), that are stored at premises controlled by

Sprint (“the Provider”), headquartered in Overland Park, Kansas that accepts service of process

at Sprint Corp., 6480 Sprint Parkway, Overland Park, KS 66251.
   Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 10 of 16



                                 ATTACHMENT B-11

                             Particular Things to be Seized

I. Information to be Disclosed by the Provider

   This Order includes all information preserved pursuant to the preservation letter sent to

Sprint on 02/18/2020.

   To the extent that the information described in Attachment A-11 is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period January 1,

2016 to March 2019:

       a. The following information about the customers or subscribers of the Account:

               i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              iii. Local and long distance telephone connection records;

              iv. Records of session times and durations, and the temporarily assigned
                  network addresses (such as Internet Protocol (“IP”) addresses) associated
                  with those sessions;

               v. Length of service (including start date) and types of service utilized;

              vi. Telephone or instrument numbers (including MAC addresses, Electronic
                  Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                  Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                  (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                  Integrated Services Digital Network Number (“MSISDN”); International
                  Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                  Equipment Identities (“IMEI”);


                                             2
       Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 11 of 16



                 vii. Other subscriber numbers or identities (including the registration Internet
                      Protocol (“IP”) address); and

                viii. Means and source of payment for such service (including any credit card
                      or bank account number) and billing records.

           b. All records and other information (not including the contents of communications)

              relating to wire and electronic communications sent or received by the Account,

              including:

                   i. the date and time of the communication, the method of the

                      communication, and the source and destination of the communication

                      (such as the source and destination telephone numbers (call detail

                      records), email addresses, and IP addresses);

                  ii. information regarding the cell tower and antenna face (also known as

                      “sectors”) through which the communications were sent and received as

                      well as per-call measurement data (also known as the “real-time tool” or

                      “RTT” data); and

                 iii. E-911 Phase II data or Global Positioning Device (“GPS”) data.

   II. Information to be Seized by the Government

       All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. §371, 18 U.S.C. § 1343; and 18 U.S.C. §666

involving Timothy Torigian, Robert Twitchell, Gerard O’Brien, Darius Agnew, James Carnes,

Henry Doherty, Sybil Mason, Kendra Conway, Diana Lopez, Michael Murphy, Ronald Nelson,

Andre Williams, Joseph Nee, Thomas Nee, and Kennedy Semedo, during the period January 1,

2016 through March 2019. This information includes evidence concerning the location of the



                                                3
       Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 12 of 16



Target Telephone, the location of the user of the Target Telephone, and the identity of the user of

the Target Telephone throughout that period.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                4
       Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 13 of 16



                                    ATTACHMENT A-12
                                    Target Telephone #12

                                   Property to Be Searched

       This warrant applies to records and information associated with the cellular telephone

assigned call number (617) 230-9781, that are stored at premises controlled by T-Mobile (“the

Provider”), headquartered in in Bellevue, Washington that accepts service of process at 4 Sylvan

Way, Parsippany, NJ 07054.




                                               5
   Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 14 of 16



                                 ATTACHMENT B-12

                             Particular Things to be Seized

III. Information to be Disclosed by the Provider

   This Order includes all information preserved pursuant to the preservation letter sent to

T-Mobile on 01/09/2020.

   To the extent that the information described in Attachment A-12 is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period January 1,

2017 to March 2019:

       c. The following information about the customers or subscribers of the Account:

               i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              iii. Local and long distance telephone connection records;

              iv. Records of session times and durations, and the temporarily assigned
                  network addresses (such as Internet Protocol (“IP”) addresses) associated
                  with those sessions;

               v. Length of service (including start date) and types of service utilized;

              vi. Telephone or instrument numbers (including MAC addresses, Electronic
                  Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                  Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                  (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                  Integrated Services Digital Network Number (“MSISDN”); International
                  Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                  Equipment Identities (“IMEI”);


                                             6
       Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 15 of 16



                 vii. Other subscriber numbers or identities (including the registration Internet
                      Protocol (“IP”) address); and

                viii. Means and source of payment for such service (including any credit card
                      or bank account number) and billing records.

           d. All records and other information (not including the contents of communications)

              relating to wire and electronic communications sent or received by the Account,

              including:

                   i. the date and time of the communication, the method of the

                      communication, and the source and destination of the communication

                      (such as the source and destination telephone numbers (call detail

                      records), email addresses, and IP addresses);

                  ii. information regarding the cell tower and antenna face (also known as

                      “sectors”) through which the communications were sent and received as

                      well as per-call measurement data (also known as the “real-time tool” or

                      “RTT” data); and

                 iii. E-911 Phase II data or Global Positioning Device (“GPS”) data.

   IV. Information to be Seized by the Government

       All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. §371, 18 U.S.C. § 1343; and 18 U.S.C. §666

involving Timothy Torigian, Robert Twitchell, Gerard O’Brien, Darius Agnew, James Carnes,

Henry Doherty, Sybil Mason, Kendra Conway, Diana Lopez, Michael Murphy, Ronald Nelson,

Andre Williams, Joseph Nee, Thomas Nee, and Kennedy Semedo, during the period March 1,

2016 through March 2019. This information includes evidence concerning the location of the



                                                7
       Case 1:20-mj-06155-MPK Document 4-1 Filed 02/20/20 Page 16 of 16



Target Telephone, the location of the user of the Target Telephone, and the identity of the user of

the Target Telephone throughout that period.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                8
